Citation Nr: 0310266	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  98-15 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for ulcerative colitis, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from February 1983 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims for service 
connection for "nervousness" and "colon problems", and 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a right shoulder condition.  

The veteran appealed all denials and the Board issued a 
decision, dated November 26, 2002, dealing with his claim for 
service connection for "nervousness" and whether new and 
material evidence had been presented to reopen his claim for 
a right shoulder condition.  The Board undertook additional 
development with regard to his claim for service connection 
for colon problems, so did not rule on this issue at that 
time.     

Pursuant to the Board's development request, the veteran was 
scheduled for a VA examination, which was undertaken in April 
2003.  In his examination report, the examiner diagnosed the 
veteran with gastroesophageal reflux disease and referred to 
symptoms experienced by the veteran during service.  This 
appears to raise the issue of a claim of entitlement to 
service connection for gastroesophageal reflux disease.  
Therefore, the Board refers this matter to the RO for 
appropriate action.  


REMAND

As noted above, after the veteran's appeal was certified to 
the Board, it was determined that further development was 
needed, and the Board undertook such pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The Court 
held that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter which . 
. . is subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary."  It further held 
that the 30-day filing deadline, as provided by 38 C.F.R. § 
19.9(a)(2)(ii), was misleading and prejudicial to claimants, 
stating that the law under 38 U.S.C. §5103(a) clearly allowed 
the claimant one year to submit evidence.  It is essentially 
the RO's responsibility to ensure that all appropriate 
notification and development is undertaken in this case.  For 
these reasons, a remand is required.  Therefore, in order to 
ensure due process, this case must be REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the recently 
submitted VA examination report, dated in 
April 2003, and the Veterans Claims 
Assistance Act of 2000. An appropriate 
period of time should be allowed for 
response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




